Citation Nr: 0026443	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for mechanical low back 
pain secondary to the residuals of a left ankle fracture.

Entitlement to service connection for degenerative joint 
disease of the left knee secondary to the residuals of a left 
ankle fracture.

Entitlement to service connection for bilateral hearing loss.

Whether the non-compensable disability evaluation assigned 
for the residuals of a left ankle fracture was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from January 1962 to May 1966.

This appeal arises from a January 1999 rating decision which 
granted service connection for the residuals of a left ankle 
fracture and assigned a non-compensable disability evaluation 
and denied service connection for mechanical low back pain, 
degenerative joint disease of the left knee and bilateral 
hearing loss.

This final decision will be limited to the issues of service 
connection for mechanical low back pain secondary to the 
residuals of a left ankle fracture and service connection for 
degenerative joint disease of the left knee secondary to the 
residuals of a left ankle fracture.  The issues of service 
connection for bilateral hearing loss and whether the non-
compensable disability evaluation assigned for the residuals 
of a left ankle fracture was proper will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that a low back disability and left knee disability are 
related to the veteran's period of active military service or 
a service-connected disability.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
a low back disability and left knee disability have not been 
presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In addition, a disability is service connected if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Moreover, 
when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Before the Board of Veterans' Appeals (Board) may address the 
merits of the veteran's claims it must, however, first be 
established that the claims are well grounded.  In this 
regard, a person who submits a claim for Department of 
Veterans Affairs (VA) benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  In determining 
whether a claim is well grounded, the Board is required to 
presume the truthfulness of evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In a secondary service connection claim, there must be a 
service-connected disability, a medial diagnosis of a 
separate disability, and competent medical evidence of a 
nexus between the two.  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see Jones v. Brown, 7 Vet. App. 134 (1994) (citing Grottveit 
in holding that secondary service connection claim for 
glaucoma was not well grounded).

Here, the veteran asserts that left knee and low back 
disorders were incurred as the result of his service-
connected left ankle disability.  VA cannot undertake to 
assist a veteran in developing facts pertinent to his claim 
until and unless the veteran submits a well grounded claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).

Service medical records reflect that on examination in 
January 1962 for entry into service the veteran's lower 
extremities and spine were found to be normal.  Service 
clinical records show that the veteran in October 1962 
sustained a simple fracture of the left fibula.  The clinical 
records included no specific references to treatment for left 
knee or low back injuries.  On examination in May 1966 for 
separation from service the veteran's lower extremities and 
spine were again found to be normal.

Records from Riverside Hospital reflect that the veteran 
underwent surgery for a torn lateral meniscus of the left 
knee in November 1975, underwent surgery for an old tear and 
laxity of the medial collateral ligament of the left knee in 
August 1976 and had surgery on the right foot in January 
1986.  There was no indication that the veteran's left knee 
injuries were related to his service-connected left ankle 
disability.

Records from the Ocala Orthopaedic Group reflect that the 
veteran complained of left knee pain along the lateral joint 
line in March 1996.  He again underwent left knee surgery.  
There was again no indication that the veteran's left knee 
problems were related to his service-connected left ankle 
disability.  An April 1997 report of X-ray of both knees from 
Florida Arthritis and Allergy Institute showed an impression 
of Stage II degenerative joint disease.  An August 1997 
report of X-ray of the lumbar spine from Radiology Associates 
of Ocala indicated an impression of degenerative changes and 
a report of magnetic resonance imaging of the lumbar spine 
reported an impression of mild right-sided disc bulge at L4-
L5, otherwise normal exam.

At the time of a VA orthopedic examination of the veteran in 
November 1998, it was reported that he related that he did 
not have any problems with the left knee until an injury in 
1972.  He could not specifically recall the injury but 
thought that he stepped in a hole while playing football.  He 
tore the ligaments and had had periodic pain since then with 
three surgeries.  He complained of pain, primarily in the 
left paraspinal muscles..  He reported that about two to 
three years ago he fell from a vehicle, injuring his left 
shoulder, and had had persistent back pain since then.

Following the examination, the diagnoses included mechanical 
low back pain and osteoarthritis of the left knee, status 
post surgical repair of the knee for ligamentous damage.  The 
examiner observed that, in view of the veteran's history of 
being able to perform rather strenuous physical labor after 
discharge from the military service until accidental injury 
to the left knee in 1972 and a subsequent back injury around 
1995, it was unlikely that the veteran's current knee and 
back condition were caused by the ankle fracture sustained in 
service.

A report of an orthopedic evaluation of the veteran, 
conducted by B. S. Bohra, M.D., in September 1998, was 
received in April 1999.  The diagnoses included evidence of 
degenerative osteoarthritic facets of L4-L5 and L5-S1, and 
symptoms of chronic low back pain but no herniated disc or 
destructive inflammatory disease process; and post multiple 
surgeries of the knee with some early osteoarthritic changes 
of the left knee.  Dr. Bohra did not comment on whether 
either the veteran's current low back or left knee disability 
was related to his left ankle disability.

A hearing on appeal, before the undersigned Veterans Law 
Judge of the Board was conducted in July 2000.  At that time 
the veteran and his spouse gave detailed testimony in support 
of the veteran's claims.  The veteran related that he twisted 
his left ankle because it was weakened by the service-
connected injury and this caused his left knee injury and 
that his leg problems led to low back strain.

The veteran is seeking entitlement to service connection for 
low back and left knee disabilities.  He does not contend, 
nor does the evidence suggest, that either of these 
disabilities was incurred in service.  Rather, the veteran 
maintains that the left knee disability originated with an 
injury which was sustained as the result of the service-
connected left ankle disability and that his leg problems led 
to low back strain.  Considering the evidence of record in 
this case, the Board finds that these claims for service 
connection are not well grounded.

While the veteran has maintained that his current low back 
and left knee disabilities are related to the service-
connected left ankle disability and he is certainly competent 
to describe his immediate symptomatology, "the capability of 
a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the disorders and the causes 
to which they have been attributed by the veteran.  Although 
the veteran argues that his current low back and left knee 
disabilities were precipitated by his left ankle, he has not 
submitted any competent evidence, such as a physician's 
opinion, confirming this.  The veteran's personal opinion as 
to the etiological relationship between the current 
disabilities and his service-connected disability is not 
competent medical evidence required of a well-grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for a low back disability and a left knee disability.  38 
U.S.C.A. § 5107(a).  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop these 
claims.  See Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that either of the 
claimed disorders is in any way related to his period of 
service or a service-connected disability, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that these claims are well grounded.  38 U.S.C.A. 
§ 5107.  Hence, these benefits sought on appeal are denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to service connection for low back and left knee 
disabilities is denied.


REMAND

The veteran, during the course of the aforementioned hearing 
on appeal, testified that he has been treated at the VA 
Medical Center, Ann Arbor, for his hearing loss for the past 
several years.  He further testified that he has been treated 
at the VA Medical Center for his left ankle disability and 
was awarded Social Security disability benefits, in part as a 
result of the left ankle disability.  He related that any 
amount of walking causes swelling of the ankle.

Unfortunately, the veteran's VA outpatient treatment records 
have not been associated with the veteran's claims file.  
Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), where 
evidence is in the possession of the VA which has not been 
included in the record, it remains the obligation of the VA 
to secure such records.  In addition, the records pertaining 
to his claim for Social Security disability benefits have not 
yet been secured.

In light of the foregoing, the Board finds that further 
development, as specified below, is required. Accordingly, 
the case is REMANDED to the Regional Office (RO) for the 
following actions:

1.  The originating agency should 
request, from the Social Security 
Administration, legible copies of those 
portions of the evidentiary record, 
including medical records and vocational 
reports, upon which the grant of 
disability benefits was based.  If the 
veteran's records are unavailable, the 
Social Security Administration should be 
requested to so advise the VA by letter.  
All documents received should be 
associated with the veteran's claims 
file.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his left ankle disability 
in recent years.  After securing any 
necessary authorization, the RO should 
secure copies of all pertinent treatment 
reports identified by the veteran, 
including all VA outpatient records 
pertaining to treatment for hearing loss, 
which are not currently of record.  All 
records obtained should be associated 
with the claims file.

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
orthopedic examination to evaluate the 
current severity of his service-connected 
left ankle disability.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examining 
orthopedist should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the remaining 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, he 
and representative should be furnished a 
supplemental statement of the case which 
includes a summary of all evidence 
received subsequent to the February 2000 
supplemental statement of the case.  They 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  No action 
is required of the veteran until he is advised by the RO.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 


